COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Brad Michael Ryes v. Dianne Richard Ross

Appellate case number:      01-18-00693-CV

Trial court case number:    CI56457

Trial court:                County Court at Law No. 1 of Brazoria County

      Appellee, Dianne Richard Ross, has filed a “Designation and Substitution of Lead
Counsel and Motion to Withdraw,” requesting that Stacey L. Severovich be allowed to
withdraw as appellee’s counsel and Bryson A. Matthews be substituted as appellee’s
counsel. The motion is granted. See TEX. R. APP. P. 6.1(b), 6.5(d).

       The Clerk of this Court is directed to substitute Bryson A. Matthews as counsel for
appellee and note Stacey L. Severovich’s withdrawal as counsel for appellee on the
docket of this Court.

       It is so ORDERED.

Judge’s signature: ___/s/ Terry Jennings
                    Acting individually      Acting for the Court

Date: ___November 15, 2018_